Exhibit 10.2

 

--------------------------------------------------------------------------------

***Confidential Treatment Requested.  Confidential portions of this document
have been redacted and have been separately filed with the Commission.

 

CORN OIL MARKETING AGREEMENT

 

THIS CORN OIL MARKETING AGREEMENT (the “Agreement”) is made and entered into as
of the 11 day of August, 2009 (the “Effective Date”) by and between RPMG, INC.,
a Minnesota corporation (“RPMG”) and Dakota Ethanol, LLC, a South Dakota company
(“Producer”), collectively referred to hereinafter as “Parties” or individually
as a “Party”.

 

RECITALS

 

A.                                 RPMG markets CORN OIL (as hereinafter
defined).

 

B.                                   Producer produces CORN OIL at Producer’s
ethanol production facility located at Wentworth, SD (the “Ethanol Facility”).

 

C.                                   The Parties do desire that RPMG shall
market CORN OIL produced at the Ethanol Facility.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.

 

AGREEMENT

 

1.                                    Marketing of Corn Oil.  Producer shall
sell to RPMG, and RPMG shall purchase and market, all of Producer’s production,
excluding such production Producer sells directly to the entities set forth on
Schedule 1 attached hereto, of corn oil  produced at the Ethanol Facility,
including any expansion or increase in capacity at the Ethanol Facility.  RPMG
shall be the exclusive marketer of corn oil and Producer shall not, either
itself (except as set forth in the foregoing sentence) or through any affiliate
or any third party, market any corn oil during the term of this Agreement. 
Except as otherwise provided in this Agreement, RPMG shall provide management
resources to market and sell corn oil, including the management of logistics and
collection.

 

2.                                    Payments to Producer; Commissions; Audit
Rights

 

(a)                                  Payments to Producer.  Subject to the other
terms of this Agreement, RPMG shall pay Producer for its corn oil in accordance
with the terms set forth in Exhibit A.  RPMG shall use commercially reasonable
efforts to make such payments to Producer on an average net ten (10) days.

 

(b)                                 RPMG Commission.  Producer shall pay RPMG
commissions as follows: $*** for each pound of corn oil sold to third party end
purchasers (each, an “End Customer”).  Parties shall from time to time, or upon
the reasonable request of RPMG, negotiate in good faith adjustments to the
foregoing commissions to reflect prevailing commissions being paid to marketers
of corn oil produced by third parties in the United States.

 

(c)                                  Accessorial Charges.  As set forth on
Exhibit A, RPMG shall be responsible for payment of Accessorial Charges (as
defined in Exhibit A) to third parties; provided, however, that Producer agrees
(i) to promptly reimburse RPMG for

 

--------------------------------------------------------------------------------


 

such Accessorial Charges upon submission to Producer of an invoice itemizing
such Accessorial Charges, and (ii) that RPMG may deduct and setoff the
Accessorial Charges from and against payments due to Producer by RPMG.

 

(d)                                 Late Payments.  Overdue amounts not disputed
in good faith payable to either Party shall be subject to late payment fees
equal to interest accrued on such amounts at the maximum rate permitted by
applicable law.

 

(e)                                  No Warranty as to Prices.  RPMG shall
market Producer’s corn oil using commercially reasonable efforts and the same
standards it uses to market the corn oil production of third parties for whom
RPMG provides corn oil marketing services.  RPMG shall endeavor to (i) maximize
the corn oil price and minimize freight and other costs relevant to corn oil
sales and (ii) achieve the best available return to Producer, subject to
relevant market conditions.  PRODUCER ACKNOWLEDGES THAT RPMG MAKES NO
REPRESENTATIONS, GUARANTEES OR WARRANTIES OF ANY NATURE WHATSOEVER AS TO THE
PRICES AT WHICH IT SHALL BE ABLE TO SELL PRODUCER’S CORN OIL TO END CUSTOMERS.

 

(f)                                    Waiver of Certain Claims.  Producer
acknowledges (i) that RPMG shall use its reasonable judgment in making decisions
related to the quantity and price of corn oil marketed under this Agreement, in
light of varying freight and other costs, and (ii) that RPMG may sell and market
corn oil of third parties into the same markets where RPMG sells Producer’s corn
oil.  Producer waives any claim of conflict of interest against RPMG or for
failure by RPMG to maximize the economic benefits of this Agreement for Producer
in light of the foregoing.

 

(g)                                 Audit Rights.  Within ninety (90) days
following the end of RPMG’s fiscal year end, Producer shall give written notice
to RPMG of its desire to conduct an audit of its corn oil payments to Producer
for the preceding year and RPMG shall provide reasonable access to all financial
information necessary to complete such audit. The audit shall be conducted by an
accounting firm agreeable to both Parties and shall be completed within
forty-five (45) days after the completion of RPMG’s annual audit, but no later
than one hundred and fifty (150) days following RPMG’s fiscal year end.  The
cost of the audit shall be the responsibility of Producer unless the auditor
determines that RPMG underpaid Producer by more than three percent (3%) for the
period audited, in which case RPMG shall pay the cost of the audit.  If the
auditor determines that RPMG underpaid Producer, RPMG shall promptly pay such
underpayment to Producer and if the auditor determines that RPMG overpaid
Producer, Producer shall promptly pay the overpayment to RPMG.  The
determination of the auditor shall be final and binding on both Parties.  If
Producer fails to exercise its right to audit as provided in this
Section 2(g) for any year, it shall be deemed to have waived any rights to
dispute payments made to Producer for that year.

 

3.                                    Scheduled Production

 

(a)                                  Notice of First Delivery.  RPMG may begin
to market Producer’s corn oil upon the Effective Date.  If Producer is not
producing corn oil as of the Effective Date,

 

2

--------------------------------------------------------------------------------


 

Producer shall, on the Effective Date, provide RPMG with the projected date on
which Producer will first deliver corn oil produced at the Ethanol Facility to
RPMG (the “Projected Date of First Delivery”).  Producer shall notify RPMG as
soon as possible of any revisions to the Projected Date of First Delivery.

 

(b)                                 Notices of Scheduled Production.  Beginning
on the Effective Date, and on the 1st and 15th of each month thereafter,
Producer shall provide to RPMG a rolling best estimate of production and
inventory by corn oil product for that month and each of the following twelve
(12) months.  Beginning on the Effective Date and each Wednesday thereafter,
Producer shall provide to RPMG a best estimate of production and inventory by
corn oil product for that day and the next seven days.

 

(c)                                  Additional Production Notices.  Producer
shall notify RPMG of anticipated production downtime or disruption in corn oil
availability at least one (1) month in advance of such outage.  Producer shall
timely inform RPMG of daily inventories, plant shutdowns, daily production
projections, and any other information (i) to facilitate RPMG’s performance of
the Agreement or (ii) that may have a material adverse effect on RPMG’s ability
to perform the Agreement.

 

(d)                                 RPMG Entitled to Rely on Producer Estimates
and Notices.  RPMG, in marketing and selling Producer’s corn oil, is entitled to
rely upon the production estimates and other notices provided by Producer,
including without limitation those described in Sections 3(a), (b), and (c). 
Producer’s failure to provide accurate information to facilitate RPMG’s
performance of the Agreement may negatively impact RPMG’s ability to market and
sell corn oil at prevailing prices.  Producer’s failure to provide accurate
information to facilitate RPMG’s performance of the Agreement may be deemed by
RPMG, in its sole but reasonable discretion, a material breach of the Agreement
by Producer.

 

(e)                                  Sale Commitments.  From time to time during
the term of this Agreement and in order to maximize the sales price of corn oil,
RPMG may enter sales contracts or other agreements with End Customers for future
delivery of corn oil.  In the event Producer fails to produce corn oil in
accordance with the information provided to RPMG under Sections 3(a), (b), or
(c) above for reasons other than Force Majeure (as defined in Section 10
herein), and as a result RPMG is required to purchase corn oil from third
parties to meet previous corn oil sale commitments that are based upon such
information, RPMG may charge Producer the amount (if any) that the price of such
replacement corn oil exceeded the price that RPMG would have paid to Producer
for the applicable corn oil under this Agreement.

 

4.                                    Logistics and Transportation

 

(a)                                  No Liens, Title and Risk of Loss.  Producer
warrants that corn oil delivered to RPMG hereunder shall be free and clear of
all liens and encumbrances of any nature whatsoever other than liens in favor of
RPMG.  Title to and risk of loss of each load of corn oil shall pass to RPMG at
the time such load passes across the scale into rail cars or trucks at the
Ethanol Facility (the “Title Transfer Point”).  Until such time, Producer shall
be deemed to be in control of and in possession of the corn oil.

 

3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

***Confidential material redacted and filed separately with the Commission.

 

(b)                                 Loading.  RPMG shall schedule the loading
and shipping of all outbound corn oil purchased hereunder, but all labor and
equipment necessary to load trucks and rail cars and other associated costs
shall be supplied and borne by Producer without charge to RPMG.  Producer shall
handle the corn oil in a good and workmanlike manner in accordance with RPMG’s
written requirements and normal industry practice.  Producer shall maintain the
truck and rail loading facilities in safe operating condition in accordance with
normal industry standards and shall visually inspect all trucks and rail cars to
assure (i) cleanliness so as to avoid contamination, and (ii) that such trucks
and railcars are in a condition suitable for transporting the corn oil.  RPMG
and RPMG’s agents shall have adequate access to the Ethanol Facility to load
Producer’s corn oil on an industry standard basis that allows RPMG to
economically market Producer’s corn oil. RPMG’s employees shall follow all
reasonable safety rules and procedures promulgated by Producer and provided to
RPMG reasonably in advance and in writing.  Producer shall supply product
description tags, certificates of analysis, bills of lading and/or material
safety data sheets that are applicable to all shipments.  In the event that
Producer fails to provide the labor, equipment and facilities necessary to meet
RPMG’s loading schedule, Producer shall be responsible for all costs and
expenses, including without limitation actual demurrage and wait time, incurred
by RPMG resulting from or arising in connection with Producer’s failure to do
so.

 

(c)                                  Transportation and Certain Transportation
Costs.  RPMG shall perform certain logistics functions for Producer, including
the arranging of rail and truck freight, inventory management, contract
management, bills of lading, and scheduling pick-up appointments.  RPMG shall
determine the method of transporting corn oil to End Customers.  Notwithstanding
any provision to the contrary herein, Producer shall be solely responsible for
any damage to any trucks, railcars, equipment, or vessels caused by acts or
omissions of Producer and its consignees.  All truck freight charges and rail
tariff rate charges shall be billed directly to RPMG and, as set forth in
Exhibit A, be recouped by RPMG from the proceeds of RPMG’s sales of corn oil to
End Customers.  Notwithstanding the foregoing, rail cars required to transport
the corn oil will be leased directly by Producer.  If requested in writing by
Producer, RPMG will make lease payments for such rail cars on behalf of
Producer, and in such event RPMG shall recoup lease payments from the proceeds
of RPMG’s sales of corn oil to End Customers.

 

(d)                                 Weight.  The quantity of corn oil delivered
to RPMG at the Ethanol Facility shall be established by weight certificates
obtained from Producer’s scales or from such other scales as the Parties shall
mutually agree, which are certified as of the time of weighing and which comply
with all applicable laws, rules and regulations. Producer shall provide RPMG
with a fax/emailed copy of the outbound weight certificates on a daily basis
and, except as otherwise expressly agreed upon, such outbound weight
certificates shall be determinative of the quantity of corn oil for which RPMG
is obligated to pay Producer pursuant to this Agreement.

 

(e)                                  Corn oil Storage at Ethanol Facility.  The
estimated storage capacity of the Ethanol Facility, is as follows:

 

Corn Oil:  *** gallons

 

4

--------------------------------------------------------------------------------


 

5.                                    Specifications; Quality.

 

(a)                                  Corn oil Specifications.  Producer
covenants that it shall produce corn oil that, upon delivery to RPMG at the
Ethanol Facility, meets the respective specifications (“Specifications”) set
forth in Exhibit B and such other specifications that may be, from time-to-time,
promulgated by the industry for corn oil.  RPMG shall have the right to test
each shipment of corn oil to ascertain that the Specifications are being met. 
If the corn oil provided by Producer to RPMG is shown, by independent testing or
analysis of a representative sample or samples taken consistent with industry
standards, to not meet the Specifications through no fault of RPMG or any third
party engaged by RPMG, then RPMG may, in its sole discretion, (i) reject such
corn oil and require Producer to promptly replace such non-conforming corn oil
with corn oil that complies with the Specifications, or (ii) accept such corn
oil for marketing and, if necessary, adjust the price to reflect the inferior
quality, as provided in Exhibit A.  Payment and acceptance of delivery by RPMG
shall not waive RPMG’s rights if corn oil does not comply with the terms of this
Agreement, including the Specifications.

 

(b)                                 Trade Rules.  This Agreement shall be
governed by the then-current Feed Trade Rules of the National Grain and Feed
Association (the “Trade Rules”), unless otherwise specified.  In the event the
Trade Rules and the terms and conditions of this Agreement conflict, this
Agreement shall control.

 

(c)                                  Compliance With FDA and Other Standards. 
Producer warrants that, unless caused by the negligence or intentional
misconduct of RPMG or a third party engaged by RPMG, corn oil provided by
Producer to RPMG (i) shall not be “adulterated” or “misbranded” within the
meaning of the Federal Food, Drug and Cosmetic Act (the “Act”), (ii) may
lawfully be introduced into interstate commerce under the Act, and (iii) shall
comply with all state and federal laws, rules and regulations (including without
limitation the Trade Rules) including those governing quality, naming and
labeling of bulk product.  If Producer knows or reasonably suspects that any
corn oil produced at the Ethanol Facility is adulterated or misbranded, or
otherwise not in compliance with the terms of the Agreement, Producer shall
immediately so notify RPMG in writing.

 


(D)                                 REGULATORY SEIZURE.  SHOULD ANY CORN OIL
PROVIDED BY PRODUCER TO RPMG HEREUNDER BE SEIZED OR CONDEMNED BY ANY FEDERAL OR
STATE DEPARTMENT OR AGENCY AS A RESULT OF ITS FAILURE TO CONFORM TO ANY
APPLICABLE LAW, RULE OR REGULATION PRIOR TO DELIVERY TO AN END CUSTOMER, SUCH
SEIZURE OR CONDEMNATION SHALL OPERATE AS A REJECTION BY RPMG OF THE GOODS SEIZED
OR CONDEMNED AND RPMG SHALL NOT BE OBLIGATED TO OFFER ANY DEFENSE IN CONNECTION
WITH SUCH SEIZURE OR CONDEMNATION.  WHEN SUCH REJECTION OCCURS, RPMG SHALL
DELIVER WRITTEN NOTICE TO PRODUCER WITHIN A REASONABLE TIME OF THE REJECTION AND
IDENTIFY THE DEFICIENCY THAT RESULTED IN SUCH REJECTION.  IN ADDITION TO OTHER
OBLIGATIONS UNDER THIS AGREEMENT OR AT LAW, PRODUCER SHALL REIMBURSE RPMG FOR
ALL OUT-OF-POCKET COSTS REASONABLY INCURRED BY RPMG IN STORING, TRANSPORTING,
RETURNING AND DISPOSING OF THE REJECTED GOODS IN ACCORDANCE WITH THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Sampling.  Producer shall take one
representative origin sample (pint size) from each lot of the corn oil before it
leaves the Ethanol Facility (each, a “Sample”).  RPMG shall be entitled to
witness the taking of Sample.   Producer shall label Sample to indicate the
applicable corn oil lot numbers, date of shipment, and the truck or railcar
number.    Producer shall send half of Sample to RPMG promptly upon RPMG’s
request.  Producer may request that RPMG test results be provided to it at any
time after the tests are completed.  Producer shall retain corn oil Sample for
no less than three (3) months or any longer period required by law RPMG knows or
reasonably suspects that any corn oil produced by Producer at the Ethanol
Facility is not in compliance with the terms of this Agreement, then RPMG may
obtain independent laboratory tests of such corn oil, and, if such corn oil is
found not to be in compliance with the terms of this Agreement, Producer shall,
in addition to its other obligations hereunder, pay all such testing costs.

 

6.                                    Term and Termination

 

(a)                                  Term.  This Agreement shall have an initial
term of one (1) year, commencing on the Effective Date.  This Agreement shall be
automatically extended for an additional one (1) year term following the end of
the initial term and any renewal term unless either Party gives written notice
to the other of non-extension not less than one hundred and eighty (180) days
before the termination of the initial term or the then-current renewal term.

 

(b)                                 Producer Termination Right.  Producer may
immediately terminate this Agreement upon written notice to RPMG if RPMG fails
on three (3) separate occasions within any 12-month period to purchase corn oil
or to market corn oil under circumstances where such breach or failure is not
excused by this Agreement.

 

(c)                                  RPMG Termination Right.  RPMG may
immediately terminate this Agreement upon written notice to Producer, if, for
reasons other than a Force Majeure (as defined in Section 10 herein) event,
during any consecutive three (3) months, Producer’s actual production or
inventory of any corn oil product at the Ethanol Facility varies by twenty
percent (20%) or more from the monthly production and inventory estimates
provided by Producer to RPMG pursuant to Section 3(b) hereunder.

 

(d)                                 Termination for Insolvency.  Either Party
may immediately terminate the Agreement upon written notice to the other Party
if the other Party files a voluntary petition in bankruptcy, has filed against
it an involuntary petition in bankruptcy, makes an assignment for the benefit of
creditors, has a trustee or receiver appointed for any or all of its assets, is
insolvent or fails or is generally unable to pay its debts when due, in each
case where such petition, appointment or insolvency is not dismissed, discharged
or remedied, as applicable, within sixty (60) days.

 

6

--------------------------------------------------------------------------------


 

7.                                    Indemnification; Limitation on Liability

 

(a)                                  Producer’s Indemnification Obligation. 
Producer shall indemnify, defend and hold harmless RPMG and its shareholders,
directors, officers, employees, agents and representatives, from and against any
and all Damage (as defined in Section 7(c) herein) to the extent arising out of
(i) any fraud, negligence or willful misconduct of Producer or any of its
directors/governors, officers, employees, agents, representatives or contractors
or (ii) any breach of this Agreement by Producer.  RPMG shall promptly notify
Producer of any suit, proceeding, action or claim for which Producer may have
liability pursuant to this Section 7(a).

 

(b)                                 RPMG’s Indemnification Obligation.  RPMG
shall indemnify, defend and hold harmless Producer and its shareholders/members,
directors/governors, officers, employees, agents and representatives from and
against any and all Damages to the extent arising out of (i) any fraud,
negligence or willful misconduct of RPMG or any of its directors, officers,
employees, agents, representatives or contractors or (ii) any breach of this
Agreement by RPMG.  Producer shall promptly notify RPMG of any suit, proceeding,
action or claim for which Producer may have liability pursuant to this
Section 7(b).

 

(c)                                  Definition of Damages.  As used in this
Agreement, the capitalized term “Damages” means any and all losses, costs,
damages, expenses, obligations, injuries, liabilities, insurance deductibles and
excesses, claims, proceedings, actions, causes of action, demands, deficiencies,
lawsuits, judgments or awards, fines, penalties and interest, including
reasonable attorneys’ fees, but excluding any indirect, incidental, special,
exemplary, consequential or punitive damages.

 

(d)                                 Limitation on Liability.  NEITHER PARTY
MAKES ANY GUARANTEE, WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY PROFIT, OR OF ANY PARTICULAR ECONOMIC RESULTS FROM TRANSACTIONS
HEREUNDER.  IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
PUNITIVE OR EXEMPLARY DAMAGES OR FOR INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES.  EXCEPTING FOR A BREACH OF ITS NONDISCLOSURE OBLIGATIONS
OR PERFORMANCE OF ITS INDEMNIFICATION OBLIGATIONS HEREUNDER, RPMG’S AGGREGATE
LIABILITY TO PRODUCER SHALL IN NO EVENT EXCEED THE AMOUNT PAID BY PRODUCER TO
RPMG UNDER THIS AGREEMENT.

 

8.                                    Insurance.  During the term of this
Agreement, each party shall maintain insurance coverage that is standard for a
company of its type and size that is engaged in the production and/or selling of
corn oil.  At a minimum, each party’s insurance coverage shall include: 
(i) comprehensive general product and public liability insurance, with liability
limits of at least $5 million in the aggregate; (ii) property and casualty
insurance adequately insuring its facilities and its other assets against theft,
damage and destruction on a replacement cost basis; and (iii) workers’
compensation insurance to the extent required by law.  RPMG, or Producer, as the
case may be, shall be added as a loss payee under the comprehensive general
product and public liability insurance policy and the property and casualty
insurance policy.  In relation to insurance requirements on the corn oil leased
railcars, (a) the Producer will be responsible for the liability insurance on
the

 

7

--------------------------------------------------------------------------------


 

corn oil leased railcars in the form and amount as required by the railcar
lessor’s contract, or at a minimum in the amounts required by this Article 8 and
(b) RPMG will carry property/physical damage insurance for the corn oil railcars
for loss or destruction, but will not be responsible for the insurance
deductible, maintenances (scheduled or otherwise), including normal wear and
tear related to such corn oil railcars.  The Producer will be listed as a Loss
Payee on RPMG’s Rolling Stock Policy in relation to the corn oil leased
railcars.  A party shall not change its insurance coverage during the term of
this Agreement, except to increase it or enhance it, without the prior written
consent of the other Party which consent shall not be unreasonably withheld.

 

9.                                    Confidentiality

 

(a)                                  Confidential Information.  As used in this
Agreement, the capitalized term “Confidential Information” means (i) the terms
and conditions of this Agreement and (ii) any information disclosed by one Party
to the other, including, without limitation, trade secrets, strategies,
marketing and/or development plans, End Customer lists and other End Customer
information, prospective End Customer lists and other prospective End Customer
information, vendor lists and other vendor information, pricing information,
financial information, production or inventory information, and/or other
information with respect to the operation of its business and assets, in
whatever form or medium provided.

 

(b)                                 Nondisclosure.  Each Party shall maintain
all Confidential Information of the other in trust and confidence and shall not
without the prior written consent of the other Party:

 

(i)                                     disclose, disseminate or publish
Confidential Information to any person or entity without the prior written
consent of the disclosing Party, except to employees of the receiving Party who
have a need to know, who have been informed of the receiving Party’s obligations
hereunder, and who have agreed not to disclose Confidential Information or to
use Confidential Information except as permitted herein, or

 

(ii)                                  use Confidential Information for any
purpose other than the performance of its obligations under the Agreement.

 

(c)                                  Standard of Care.  The receiving Party
shall protect the Confidential Information of the disclosing Party from
inadvertent disclosure with the same level of care (but in no event less than
reasonable care) with which the receiving Party protects its own Confidential
Information from inadvertent disclosure.

 

(d)                                 Exceptions.  The receiving Party shall have
no obligation under this Agreement to maintain in confidence any information
which it can prove:

 

(i)                                     is in the public domain at the time of
disclosure or subsequently becomes part of the public domain through no act or
failure to act on the part of the receiving Party or persons or entities to whom
the receiving Party has disclosed such information;

 

(ii)                                  is in the possession of the receiving
Party prior to the time of disclosure by the disclosing Party and is not subject
to any duty of confidentiality;

 

8

--------------------------------------------------------------------------------


 

(iii)                               the receiving Party obtains from any third
party not under any obligation to keep such information confidential; or

 

(iv)                              the receiving Party is compelled to disclose
or deliver in response to a law, regulation, or governmental or court order (to
the least extent necessary to comply with such order), provided that the
receiving Party notifies the disclosing Party promptly after receiving such
order to give the disclosing Party sufficient time to contest such order and/or
to seek a protective order.

 

(e)                                  Ownership of Confidential Information.  All
Confidential Information shall remain the exclusive property of the disclosing
Party.

 

(f)                                    Injunctive Relief for Breach.  The
receiving Party acknowledges that monetary damages may not be a sufficient
remedy for unauthorized disclosure or use of Confidential Information, and that
the disclosing Party may be entitled, in addition to all other rights or
remedies in law and equity, to obtain injunctive or other equitable relief,
without the necessity of posting bond in connection therewith.

 

10.                               Force Majeure.  In the event either Party is
unable by Force Majeure (as defined below) to carry out its obligations under
this Agreement, it is agreed that on such Party’s giving notice in writing, or
by telephone and confirmed in writing, to the other Party as soon as possible
after the commencement of such Force Majeure event, the obligations of the Party
giving such notice, so far as and to the extent they are affected by such Force
Majeure, shall be suspended from the commencement of such Force Majeure and
during the remaining period of such Force Majeure, but for no longer period, and
such Force Majeure shall so far as possible be remedied with all reasonable
dispatch; provided, however, the obligation to make payments then accrued
hereunder prior to the occurrence of such Force Majeure shall not be suspended
and Producer shall remain obligated for any loss or expense to the extent
otherwise provided in this Agreement.  The capitalized term “Force Majeure” as
used in this Agreement shall mean events beyond the reasonable control and
without the fault of the Party claiming Force Majeure, including acts of God,
war, riots, insurrections, laws, proclamations, regulations, strikes of a
regional or national nature, acts of terrorism, sabotage, and acts of any
government body.

 

11.                               Dispute Resolution.  In the event a dispute
arises under this Agreement that cannot be resolved by those with direct
responsibility for the matter in dispute, such dispute shall be resolved by way
of the following process:

 


(A)                                  SENIOR MANAGEMENT FROM PRODUCER AND FROM
RPMG SHALL MEET TO DISCUSS THE BASIS FOR THE DISPUTE AND SHALL USE THEIR BEST
EFFORTS TO REACH A REASONABLE RESOLUTION TO THE DISPUTE.


 


(B)                                 IF NEGOTIATIONS PURSUANT TO
SECTION 11(A) ARE UNSUCCESSFUL, THE MATTER SHALL PROMPTLY BE SUBMITTED BY EITHER
PARTY TO ARBITRATION IN ACCORDANCE WITH NGFA® ARBITRATION OF DISPUTES: THE
PARTIES TO THIS CONTRACT AGREE THAT THE SOLE REMEDY FOR RESOLUTION OF ANY AND
ALL DISAGREEMENTS OR DISPUTES ARISING UNDER OR RELATED TO THIS CONTRACT SHALL BE
THROUGH ARBITRATION PROCEEDINGS BEFORE THE NATIONAL GRAIN AND FEED ASSOCIATION
(NGFA) PURSUANT TO THE NGFA®

 

9

--------------------------------------------------------------------------------


 


ARBITRATION RULES. THE DECISION AND AWARD DETERMINED THROUGH SUCH ARBITRATION
SHALL BE FINAL AND BINDING UPON THE BUYER AND SELLER.  JUDGMENT UPON THE
ARBITRATION AWARD MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION
THEREOF. (COPIES OF THE NGFA® ARBITRATION RULES ARE AVAILABLE FROM THE NATIONAL
GRAIN AND FEED ASSOCIATION, 1250 EYE STREET, N.W., SUITE 1003, WASHINGTON, D.C.
20005; TELEPHONE: 202-289-0873; WEBSITE: HTTP://WWW.NGFA.ORG). IF THE PARTIES
REACH AGREEMENT PERTAINING TO ANY DISPUTE PURSUANT TO THE PROCEDURES SET FORTH
IN THIS SECTION 11, SUCH AGREEMENT SHALL BE REDUCED TO WRITING, SIGNED BY
AUTHORIZED REPRESENTATIVES OF EACH PARTY, AND SHALL BE FINAL AND BINDING UPON
THE PARTIES.


 

12.          Miscellaneous.

 

(a)                                  Successors and Assigns; Assignment.  All of
the terms, covenants, and conditions of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by the Parties and their
respective successors, heirs, executors and permitted assigns.  No Party may
assign its rights, duties or obligations under this Agreement to any other
person or entity without the prior written consent of the other Party, such
consent not to be unreasonably withheld or delayed; notwithstanding the
foregoing, a Party may, without the consent of the other Party, assign its
rights and obligations under this Agreement to (i) its parent, a subsidiary, or
affiliate under common control with the Party or (ii) a third party acquiring
all or substantially all of the assets or business of such Party.

 


(B)                                 NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE CONSIDERED
DELIVERED IN ALL RESPECTS WHEN DELIVERED BY HAND, MAILED BY FIRST CLASS MAIL
POSTAGE PREPAID, OR SENT BY FACSIMILE WITH DELIVERY CONFIRMED, ADDRESSED AS
FOLLOWS:


 

To RPMG:

RPMG, Inc.

 

1157 Valley Park Drive, Suite 100

 

Shakopee, MN 55379

 

Fax: 952-465-3222

 

 

To Producer:

Scott Mundt

 

Dakota Ethanol, LLC

 

PO Box 100

 

Wentworth, SD 57075

 

Fax: 605-483-2681

 

Either Party may, from time to time, furnish, in writing, to the other Party,
notice of a change in the address and/or fax number(s) to which notices are to
be given hereunder.

 


(C)                                  APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF MINNESOTA, EXCEPT WITH
RESPECT TO ITS CHOICE OF LAW PROVISIONS.


 


(D)                                 SEVERABILITY.  IN THE EVENT THAT ANY
PROVISION OF THIS AGREEMENT BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR VOID,

 

10

--------------------------------------------------------------------------------


 


EITHER IN WHOLE OR IN PART, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT WITHOUT SAID PROVISION.


 


(E)                                  NO THIRD PARTY BENEFICIARIES.  NO PROVISION
OF THIS AGREEMENT IS INTENDED, OR SHALL BE CONSTRUED, TO BE FOR THE BENEFIT OF
ANY THIRD PARTY.


 


(F)                                    ENTIRE AGREEMENT; AMENDMENT.  THIS
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS UNDERSTANDINGS AND/OR AGREEMENTS, WRITTEN OR ORAL, REGARDING THE
SUBJECT MATTER OF THIS AGREEMENT.  NO AMENDMENT OR MODIFICATION TO THIS
AGREEMENT SHALL BE BINDING UNLESS IN WRITING AND SIGNED BY A DULY AUTHORIZED
OFFICER OF BOTH PARTIES.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, INCLUDING FACSIMILE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL BUT TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


(H)                                 WAIVER.  THE FAILURE OF EITHER PARTY AT ANY
TIME TO REQUIRE PERFORMANCE OF ANY PROVISION OF THE AGREEMENT OR TO EXERCISE ANY
RIGHT PROVIDED FOR IN THE AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH
PROVISION OR RIGHT UNLESS MADE IN WRITING AND EXECUTED BY THE PARTY WAIVING SUCH
PERFORMANCE OR RIGHT. NO WAIVER BY EITHER PARTY OF ANY BREACH OF ANY PROVISION
OF THE AGREEMENT OR OF ANY RIGHT PROVIDED FOR IN THE AGREEMENT SHALL BE
CONSTRUED AS A WAIVER OF ANY CONTINUING OR SUCCEEDING BREACH OF SUCH PROVISION
OR RIGHT OR A WAIVER OF THE PROVISION OR RIGHT ITSELF.


 


(I)                                     INDEPENDENT CONTRACTORS.  THE PARTIES TO
THIS AGREEMENT ARE INDEPENDENT CONTRACTORS. THERE IS NO RELATIONSHIP OF
PARTNERSHIP, JOINT VENTURE, EMPLOYMENT, FRANCHISE, OR AGENCY BETWEEN THE
PARTIES, AND NO PARTY SHALL MAKE ANY REPRESENTATION TO THE CONTRARY.


 


(J)                                     ADDITIONAL RULES OF INTERPRETATION.


 


(I)                                     THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” AS USED IN THIS AGREEMENT SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION” AND SHALL NOT BE CONSTRUED TO MEAN THAT THE EXAMPLES
GIVEN ARE AN EXCLUSIVE LIST OF THE TOPICS COVERED.


 


(II)                                  THE HEADINGS AS TO CONTENTS OF PARTICULAR
SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE
CONSTRUED AS PART OF THE AGREEMENT OR AS A LIMITATION ON THE SCOPE OF ANY TERMS
OR PROVISIONS OF THIS AGREEMENT.


 

(k)                                  Survival.  The following provisions of this
Agreement shall survive its termination: (i) to the extent of outstanding
payment obligations, Sections 2(a), 2(b), 2(c), and 2(d) and (ii) Sections 2(e),
2(f), 7, 9, 11, and 12.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, each of the Parties hereto has caused this Agreement to be
executed by its respective duly authorized representative as of the day and year
first above written.

 

 

RPMG

 

 

 

 

 

 

By:

/s/ Randy Hahn

 

Name:

Randy Hahn

 

Its (title):

CEO

 

 

 

 

 

 

PRODUCER

 

 

 

 

 

 

By:

/s/ Scott Mundt

 

Name:

Scott Mundt

 

Its (title):

CEO

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Entities to which Producer sells corn oil directly:

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

***Confidential material redacted and filed separately with the Commission.

 

EXHIBIT  A

 

Terms Relating to Payment and Commission Calculation

 

RPMG shall pay Producer for all Standard-Grade and Non-Standard Grade corn oil
loaded into railcars and trucks and weighed at the Ethanol Facility for shipment
to End Customers an amount equal to *** percent (***%) of the estimated F.O.B.
Ethanol Facility Price per pound, with RPMG being entitled to retain its
commission, with settlement weights as described in Section 4(d) of the
Agreement. After month-end is completed and any differences will be reconciled,
RPMG will make the final payment to the Producer for corn oil shipped during the
month.

 

“Accessorial Charges” shall mean charges imposed by third parties for the
off-loading, movement and storage of Producer’s corn oil, including without
limitation taxes, tonnage taxes, hard-to-unload truck or railcar
charges/transloading charges, railcar repair charges, fuel surcharges, storage
charges, demurrage charges, product shrinkage, detention charges, switching, and
weighing charges (but excluding Tariff Freight Costs).  Neither Party shall be
responsible for demurrage charges caused solely by the negligence or willful
misconduct of the other Party.

 

“Delivered Sale Price” shall mean sales dollars received by RPMG for Producer’s
corn oil, inclusive of tariff freight, as evidenced by RPMG’s invoices to End
Customers.

 

“F.O.B. Ethanol Facility Price” shall mean the F.O.B. sale price equivalent net
of applicable deductions and costs as described in this Agreement, including
without limitation Accessorial Charges and Tariff Freight Costs (or, if
applicable, the Delivered Sales Price net of applicable deductions and costs as
described in this Agreement, including without limitation Accessorial Charges
and Tariff Freight Costs) that RPMG invoices End Customers.

 

“Tariff Freight Costs” shall mean freight and related costs incurred by RPMG to
transport Producer’s corn oil.

 

“Standard-Grade” shall mean corn oil that meet the Specifications set forth in
this Agreement.

 

“Non-Standard-Grade” shall mean corn oil that fail to meet the Specifications
set forth in this Agreement, but which RPMG nonetheless accepts for marketing
under this Agreement.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

***Confidential material redacted and filed separately with the Commission.

 

EXHIBIT B

 

Corn Oil Specifications

 

Producer covenants that all corn oil shall, upon delivery to RPMG at the Ethanol
Facility, conform to the following Specification:

 

Component

 

Maximum %

 

Minimum %

 

Moisture; wt%

 

***

%

 

 

Impurities; wt%

 

***

%

 

 

Unsaponafiables; wt%

 

***

%

 

 

FFA; wt%

 

***

%

 

 

Iodine Value

 

 

 

***

 

 

--------------------------------------------------------------------------------